          Case 1:12-cv-08182-VEC-DCF Document 110 Filed 02/14/20 Page 1 of 2
                                  Nicoletti Hornig & Sweeney
                                           WA LL ST REE T PLAZA
                                             88 PI NE STREE T
                                             SEVE NTH F LOOR
USDC SDNY                                NEW YORK, NY 100 05 - 180 1
DOCUMENT
                                         T E LE PHONE 212 -22 0-383 0
ELECTRONICALLY FILED
                                          FA CSIMI LE 21 2 -2 20- 3780
DOC #:
                                        g e ne ra l@ni col et tih orn ig . com
DATE FILED: 02/14/2020                    w w w .n ico le tt ihor ni g .com


                                                                                      GUERRIC S.D.L. RUSSELL
                                                                                                    PARTNER



  MEMO ENDORSED
                                                                                    DIRECT DIAL: 212-220-3826
                                                                                 grussell@nicolettihornig.com




                                              February 14, 2020

    BY ECF                                            Application GRANTED. The status conference scheduled
                                                      for February 28, 2020, is CANCELLED. The parties must
    Honorable Valerie E. Caproni                      file a joint status report on or before April 17, 2020.
    United States District Court
    Southern District of New York                     SO ORDERED.                Date: 02/14/2020
    40 Foley Square, Room 443
    New York, New York 10007

    RE:      In the Matter of Manhattan by Sail
             United States District Court,            HON. VALERIE CAPRONI
             Southern District of New York            UNITED STATES DISTRICT JUDGE
             Docket No.: 12 Civ. 8182
             Our File No.: 00001155 GSR/LO

    Dear Judge Caproni:

            We represent Petitioners Manhattan by Sail/Shearwater Holdings, Ltd (collectively
    “Petitioner”) in the above-referenced matter. Pursuant to your Honor’s Decision and Order dated
    January 31, 2020 [R.Doc. 109], we write on behalf of all parties to advise the Court that we would
    like to explore private mediation at this juncture. The parties have agreed to use Ronnie Gallina
    of JAMS and will be reaching out to her to find out her availability.

           We respectfully request that the Court adjourn the status conference currently set for
    February 28, 2020 at 10:00 a.m. and enter an order directing the parties to submit a letter update
    regarding the private mediation efforts in sixty (60) days.




New Jersey                         ILLINOIS                                               Georgia
505 Main Street, Suite 106         One Northbrook Place                                   4555 Mansell Road, Suite 300
Hackensack, NJ 07601-5928          5 Revere Drive, Suite 200, Northbrook, IL 60062        Alpharetta, GA 30022
t 201-343-0970 ● f 201-343-5882    t 847-205-5309 ● f 847-205-5310                        t 770-521-4234 ● f 770-521-4200
     Case 1:12-cv-08182-VEC-DCF Document 110 Filed 02/14/20 Page 2 of 2
February 14, 2020
Page 2


               We thank the Court for its time and consideration to this matter.

                                                                  Very truly yours,

                                                        NICOLETTI HORNIG & SWEENEY


                                                          By:

                                                                Guerric S.D.L. Russell


cc:

VIA ECF
jratchik@kramerdunleavy.com
Kramer, Dunleavy & Ratchik, PLLC
61 Broadway, Suite 2220
New York, New York 10006

Attention:                    Jonathan R. Ratchik, Esq.



T:\grussell\0-1155\Court letter 02.14.20 (final).docx
